FILED
                            NOT FOR PUBLICATION                             JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10074
                                                      14-10075
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:12-cr-00355-RCC
  v.                                                       4:13-cr-01178-RCC

LUIS ENSALDO-FLORES,                             MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       In these consolidated appeals, Luis Ensaldo-Flores appeals his guilty-plea

conviction and 37-month sentence for reentry after deportation, in violation of 8

U.S.C. § 1326, and the revocation of supervised release and consecutive four-

month sentence imposed upon revocation. Pursuant to Anders v. California, 386

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Ensaldo-Flores’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Ensaldo-Flores the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on these direct appeals.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          14-10074 & 14-10075